Citation Nr: 0122568	
Decision Date: 09/17/01    Archive Date: 09/24/01	

DOCKET NO.  98-08 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) improved disability pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, G. B., and S. A.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

INTRODUCTION

This matter arises from a January 1998 decision by the VA 
Regional Office (RO) in Lincoln, Nebraska, which held that 
the appellant's military service did not meet the basic 
eligibility requirements for the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. §7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on March 12, 
2001; a transcript of that proceeding is of record.  At his 
personal hearing, the appellant submitted additional 
evidence, and waived its review by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2000).  The Board will consider it accordingly.  


FINDING OF FACT

The appellant's military service consisted solely of inactive 
duty training from November 16, 1942 to July 7, 1943.


CONCLUSION OF LAW

The military service of the appellant does not satisfy the 
basic eligibility requirements for VA improved disability 
pension benefits.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (to be codified at 38 U.S.C.A. 
5100-5107, 5126), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for a benefit under a law 
administered by VA.  VCAA is applicable to all claims filed 
on or after the date of enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, and 3.159).  Where the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
the version of the law or regulations most favorable to the 
appellant applies unless Congress provides otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that 
VA's duties have been fulfilled.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  Discussions in the statement of the case informed him 
of the evidence needed to substantiate his claim, thereby 
complying with VA's notification requirements.  The appellant 
also was given a personal hearing before the undersigned, and 
was permitted to submit additional evidence.  As such, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board also 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  

The appellant contends that his military service from 
November 16, 1942 to July 7, 1943, meets the requirements for 
his entitlement to VA improved disability pension 
benefits.  In support thereof, he refers to his completion of 
10 weeks of training as an airplane pilot at Chadron State 
Teachers' College and an additional 10 weeks of like training 
at Des Moines, Iowa.  

In this regard, an individual seeking VA improved disability 
pension benefits must first establish that he attained the 
status of "veteran."  See Laruan v. West, 11 Vet. App. 80, 
85 (1998).  A "veteran" is defined as "a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (emphasis added).  
"Active military, naval or air service" is defined as 
"active duty, any period of active for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died as a result of such 
training."  38 U.S.C.A. § 101(24).  

Evidence that may be accepted as proof of service includes a 
DD Form 214 (Certificate of Release or Discharge from Active 
Duty), an original Certificate of Discharge, or verification 
from the applicable service department.  See 38 C.F.R. 
§ 3.203(a),(c).  Service department findings are binding on 
VA for purposes of establishing service in the United States 
Armed Forces.  See Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Finally, to be eligible for VA improved disability pension 
benefits, a claimant must demonstrate that he served in the 
active military, naval, or air service for ninety (90) days 
or more during a period of war or that he served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service prior to 
completing 90 days of active military service because of an 
adjudicated service-connected disability.  See 38 U.S.C.A. 
§ 1521 (West 1991) (emphasis added).  It is within this 
context that the appellant's claim for VA improved disability 
pension benefits must be evaluated.  

The facts in this case are as follows.  In support of his 
claim, the appellant submitted a document from the Army of 
the United States.  This indicates that he enlisted on 
November 16, 1942 at Fort F. E. Warren, Wyoming, and that he 
received an honorable discharge on July 7, 1943.  The 
document further states that his service was as "Inactive 
status AFER (CPT)," that he completed no service for 
purposes of longevity pay, and that he was honorably 
discharged for the convenience of the Government.  

At his personal hearing conducted before the undersigned in 
March 2001 at the RO, the appellant indicated that he had 
trained as an airplane pilot at Chadron State Teachers' 
College and in Des Moines, Iowa, for a combined period of 20 
weeks.  At the hearing, he also submitted a photograph of 
himself in uniform, along with a newspaper article indicating 
that he was one of 10 aviation cadets who had completed their 
CAA training at Chadron State Teachers' College.  He further 
testified that he has been granted VA medical treatment, and 
submitted copies of medical records to that effect.  

The appellant's testimony as to these matters is credible and 
the evidence in this case clearly establishes that he served 
as an aviation cadet during the period from November 16, 1942 
to July 7, 1943.  However, it does not establish that this 
constituted active military, naval, or air service as 
contemplated by 38 U.S.C.A. § 101(24).  Documentation from 
the applicable service department, i.e., the Department of 
the Army, indicates only that the appellant had inactive duty 
training.  As previously noted, service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  See 38 C.F.R. § 3.203; see also 
Duro v. Derwinski, 2 Vet. App. at 532.  

Parenthetically, there is nothing of record to indicate that 
the appellant was disabled as a result of such training; nor 
has he so contended.  Because the appellant has not submitted 
evidence to the contrary, and because the only evidence 
verifying his military service is a document from the 
applicable service department to the effect that the 
appellant did not have active military service, the Board is 
without authority to recognize the appellant's training as 
qualifying service for pension purposes.  



The Board is bound by the legal criteria which must be 
applied to determine qualifying service for pension purposes.  
See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  This is 
so, notwithstanding that the appellant has been afforded VA 
medical treatment in the past.  Obviously, if the service 
department were to recharacterize his pilot training as 
active rather than inactive duty service, this would provide 
a basis to reevaluate his qualifications for VA's improved 
pension benefits.  


ORDER

Basic eligibility for VA improved disability pension benefits 
based on qualifying service is not established.  The appeal 
is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

